TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00316-CR




Clifton Foster, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 58966, HONORABLE WILLIAM BACHUS, JUDGE PRESIDING




M E M O R A N D U M    O P I N I O N
 
On June 5, 2006, the Clerk received and filed Clifton Alvin Foster’s pro se motion
for extension of time to file notice of appeal from his conviction for aggravated robbery in cause
number 58966.  Because sentence was imposed on April 19, 2006, the motion was timely.   See Tex.
R. App. P. 26.3; see also Tex. R. App. P. 4.1(a).  We are advised by the district clerk, however, that
no notice of appeal was filed as required by rule 26.3.  Under the circumstances, this Court’s
jurisdiction has not been properly invoked.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996).
 

The motion for extension of time to file notice of appeal is dismissed.  The appeal is
dismissed.
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 30, 2006
Do Not Publish